         CASE 0:18-cv-01454-MJD-KMM Doc. 34 Filed 10/08/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Yufan Zhang,                                   Civil Case No. 18-cv-01454-MJD-KMM

                      Plaintiff,

 v.                                             UPDATE REGARDING
                                                ARBITRATION IN STAYED
 UnitedHealth Group and Sujatha                 ACTION
 Duraimanickam,

                      Defendants.


       Pursuant to the Court’s April 8, 2019 Order directing the parties to provide updates

to the Court every six (6) months starting from the date of the stay in the action Zhang v.

UnitedHealth Group, et al., Civ. No. 18-cv-01454-MJD-KMM, the undersigned parties

submit this letter.

       Plaintiff Zhang’s counsel served the Demand For Arbitration on Defendant

UnitedHealth Group by electronic mail on March 13, 2019. On April 1, 2019, UnitedHealth

initiated arbitration with the American Arbitration Association (“AAA”). On April 17,

2019, the Honorable Jeffrey Keyes accepted appointment as arbitrator for the matter.

       A hearing on the merits was held via Zoom on August 4–5, 2020 and on August 18–

19, 2020. On September 18, 2020, parties submitted their Post-Hearing Briefs. On October

5, 2020, the Arbitrator rendered a judgment on the arbitration claims in favor of

Respondents UnitedHealth Group and Sujatha Duraimanickam.




                                            1
      CASE 0:18-cv-01454-MJD-KMM Doc. 34 Filed 10/08/20 Page 2 of 2




     Respectfully submitted,

                                GUSTAFSON GLUEK PLLC

Date: October 8, 2020           By: /s/Kaitlyn Dennis
                                   Daniel E. Gustafson (#202241)
                                   Kaitlyn L. Dennis (#0397433)
                                   Daniel J. Nordin (#0392393)
                                   Canadian Pacific Plaza
                                   120 South Sixth Street, Suite 2600
                                   Minneapolis, MN 55402
                                   Phone: 612-333-8844
                                   dgustafson@gustafsongluek.com
                                   kdennis@gustafsongluek.com
                                   dnordin@gustafsongluek.com

                                 Attorneys for Plaintiff


                                NILAN JOHNSON LEWIS PA

Date: October 8, 2020           By: /s/ Sandra Jezierski _______
                                    Sandra L. Jezierski (#267132)
                                    120 South Sixth Street, Suite 400
                                    Minneapolis, MN 55402-4501
                                    Phone: 612-305-7500
                                    Fax: 612-305-7501
                                    sjezierski@nilanjohnson.com

                                Attorney for Defendants




                                    2
